The defendant having been tried and convicted, in the Court of General Sessions, the case may be reviewed on the merits. (Laws of 1855, ch. 337.) I have, therefore, attentively examined the evidence, and think it justified the verdict. The case, it is true, in its general aspect, is somewhat remarkable. A man of education, of apparently reputable standing, and ordinarily peaceable disposition, upon the most trivial provocation, with a deadly weapon, assaults and kills a fellow tenant. But the fact of killing was not disputed; and the testimony tended to the conclusion, that the act, in the language of the statute, was "willful, deliberate and premeditated." The accused stabbed his victim, not once, but thrice, and in such places as he knew would inevitably produce death. The pretext that this was done in self-defence was wholly unsupported by the evidence. The only witness of the transaction disproved any violence on the part of the deceased; and a subsequent examination of the person of the prisoner showed no marks of an assault, except that the skin was slightly ruffled over his left eye.
Apart from the merits, however, there is a question of grave importance. The defendant was indicted under the statute of 1860, for the crime of murder. (Laws of 1860, ch. 410.) That statute defined the crime anew, dividing it into first and second degrees. The defendant was found guilty of murder in the first degree, and was sentenced to suffer the punishment of death, some thirteen months afterwards, and to be confined at hard labor in the State prison, until such punishment should be inflicted. It was urged, on motion in arrest of judgment, that there was no authority in law for pronouncing any sentence upon a conviction for murder in the first degree. I confess that I discover difficulty in successfully meeting the *Page 346 
objection, if the ordinary rules applicable to the construction of penal statutes are to be applied.
The Revised Statutes declared that every person convicted of murder, as defined therein, should suffer death for the same. (2 R.S., 656, § 1.) It was further declared, that the punishment of death should in all cases be inflicted by hanging the convict by the neck until dead. (§ 25.) By the act of April, 1860, section one of title one of chapter one of part fourth of the Revised Statutes, was amended so as to read as follows: "§ 1. Every person who shall hereafter be convicted, first, of treason against the people of this state; or, second, of murder; or, third, of arson in the first degree, as those crimes are respectively declared in this title, shall be punished as herein provided;" and the section of the Revised Statutes prescribing the mode of inflicting the punishment of death, was expressly repealed. (Act of 1860, §§ 7, 11.) As thus amended, there was no penalty prescribed in the Revised Statutes for the crime of murder, nor indeed of treason, the amendment displacing the words, "shall suffer death for the same," and inserting in lieu thereof the words, "shall be punished as herein provided;" that is, as provided in the act of 1860. The effect was, to repeal the provisions of existing statutes for the punishment of death on convictions for the crime of murder. The offence was left without any legal penalty attached to it. The question therefore is, whether, in 1860, in defining the crime anew, and dividing it into degrees, the legislature prescribed the punishment. If there was an omission, through neglect or design, to specifically declare the punishment to follow a conviction for murder in the first degree, as defined in the act, the court was without legal authority to impose any punishment upon the convict. The defendant was convicted of murder in the first degree, under the act of 1860, and the authority for his punishment must be found in it. Although murder was an offence at common law, yet murder in the first degree, and murder in the second degree, are offences entirely of statutory creation. Nor can resort be had to the preëxisting law, to ascertain the punishment and the mode of its *Page 347 
infliction; for that was displaced by a repeal, to make room for the substituted system, and cannot be resorted to for any purpose.
The act of 1860 did not specifically prescribe any punishment for the offence of murder in the first degree. The extent that can be claimed is, that the legislative intention, that the penalty should be death, is inferable from the provisions of two or three sections. The act begins with the declaration, that "no crime hereafter committed, except treason, and murder, in the first degree, shall be punished with death in the State of New York." What shall constitute murder in the first and second degrees, is then declared. By section 4 it is provided, that "when any person shall be convicted of any crime punishable with death, and sentenced to suffer such punishment, he shall at the same time be sentenced to confinement at hard labor in the State prison until such punishment of death shall be inflicted. The presiding judge of the court at which such conviction shall have taken place shall immediately thereupon transmit to the governor of the State, by mail, a statement of such conviction and sentence, with the notes of testimony taken by such judge on the trial." The 5th section provides that "no person so sentenced or imprisoned shall be executed in pursuance of such sentence within one year from the day on which such sentence of death shall be passed, nor until the whole record of the proceeding shall be certified by the clerk of the court in which the conviction was had, under the seal thereof, to the governor of the State, nor until a warrant shall be issued by the governor, under the great seal of the State, directed to the sheriff of the county in which the State prison may be situated, commanding the said sentence of death to be carried into execution." The sixth section declares specifically, that "every person convicted of murder in the second degree shall be sentenced to undergo imprisonment in one of the State prisons, and be kept in confinement at hard labor for his or her natural life." The 8th section amends section 18 of title 1 of chapter 2, part 4 of the Revised Statutes, in respect to the inquisition of the *Page 348 
jury in case of an insane convict, and provides that, "if it be found by such inquisition that such convict is insane, the sheriff shall convey said convict to the lunatic asylum for insane convicts, there to be kept at the expense of the State until such time as the superintendent thereof shall certify to the governor that said lunatic is sane, and the governor may, thereupon, issue his warrant for his execution, if he was convicted of murder in the first degree, or may direct that he be imprisoned in one of the State prisons, according to law." The 9th section is as follows: "§ 9. The provisions of this act for the punishment of murder in the first degree shall apply to the crime of treason; and the punishment of murder in the second degree shall apply to all crimes now punishable with death, except as herein provided." By section 11 all the provisions of the Revised Statutes are repealed that related to the term of execution for capital offences; that made it the duty of the judge to transmit to the governor a statement of conviction and notes of the testimony; that authorized the governor to require the opinion of the judges or attorney-general; that provided for an inquisition in relation to pregnancy of female convicts, and empowered the governor, if the female was no longer quick with child, to either issue his warrant for her execution, or, in his discretion, commute her punishment to perpetual imprisonment; that authorized the Supreme Court to issue a warrant for the execution of the sentence after the day originally fixed for such execution had passed; and that provided that the punishment of death should be inflicted by hanging.
From this synopsis of the act, it appears that it contains no special provision for the punishment of murder in the first degree. It seems, however, to have been supposed that the act did provide for the punishment of that offence, for the 9th section declares that "the provisions of this act for the punishment of murder in the first degree shall apply to the crime of treason." This can only be explained, or the act rendered intelligible, upon the supposition that the bill, as originally prepared, contained a separate provision for punishing, capitally, *Page 349 
the newly created offence of murder in the first degree, and that it was accidentally or designedly omitted in the bill that became a law. It can scarcely be explained on the theory, that in the 1st section of the act there is an implication, in the nature of a negative pregnant, that the crime should be punished with death, for the implication is equally strong, that treason was to be punished in that way; and hence, in this view, the provision of the 9th section would be unmeaning.
Assuming, however, that it may be implied from the 1st or the 4th and 5th sections of the act, that the legislature intended to punish murder in the first degree with death, after a year's imprisonment at hard labor, it remains true, that the act does not, in terms, prescribe that or any other punishment for such offence. The draftsman of the bill may have supposed that in the sections referred to he had declared the offence punishable with death; but it is manifest that neither in these sections, nor elsewhere in the act, is there any express provision for the punishment of the crime. Unless, therefore, the authority to punish crime, and the power to punish, by death, the particular crime of which the defendant was convicted, may be deduced by implication or inference, no such power existed in this case.
I suppose that there is no more inflexible rule, or one better settled, than that a penalty cannot be raised by implication, but must be expressly created and imposed. Penal statutes, both as regards the definition of the crime and the punishment, are to be taken strictly and literally, and cannot be extended by construction. If the legislature creates an offence, and omits in terms to annex a penalty, there is no authority in the courts to punish. They cannot, in extension of the letter of the law, assume anything by implication. These principles are elementary, and too well sustained by authority to need discussion. (Dwarris on Statutes, 634; Daggett v. State, 4 Conn., 60; UnitedStates v. Wiltberger, 5 Wheat., 95; Commonwealth v. Duane,
1 Binney, 601; Berry v. Ripley, 1 Mass., 167; Law v.Killmer, 1 Dutcher, 522.) "It is the legislature," says Chief Justice MARSHALL, in United States v. Wiltberger, *Page 350 
"not the court, which is to define a crime and ordain its punishment." What is this case? The legislature has defined the crime of murder in the first degree, but made no provision for its punishment. It is said that there are portions of the act raising a strong implication that the legislature intended to punish the crime with imprisonment in the State prison and death; and hence the statute is to be construed as prescribing that punishment. No penal statute, involving the life or liberty of a citizen, was ever so construed; but, on the contrary, the principle that the offence described, and the punishment, must come within the letter and spirit of the statute, runs through all the adjudged cases.
At the time, therefore, that the defendant was tried and convicted, and the Court of General Sessions assumed to sentence him, there was no law for the punishment of the crime of which he was convicted. There certainly can be no force in the suggestion that, the legislature having failed to specifically provide for punishing murder in the first degree, the ninth section of the act applies the punishment for murder in the second degree to the first-named crime. Such a construction would have neither implication nor the letter of the statute to rest upon. If this convicted criminal shall escape punishment, it is but another consequence of the imperfect and inconsiderate legislation of 1860, in respect to capital offences and their punishment. The fault lies, not with the judicial, but with another department of the Government.
On the ground, therefore, that there was no authority for the judgment pronounced against the defendant, I am of the opinion that such judgment should be reversed and the defendant discharged.
EMOTT, J., concurred in this opinion. DENIO, Ch. J., DAVIES, SELDEN and MARVIN, Js., concurred with BALCOM, J., in the opinion that the court had power to pronounce sentence of death. All the judges concurred that the judgment was erroneous in fixing the day of execution. But DENIO, Ch. J., DAVIES, SELDEN, ROSEKRANS and MARVIN, Js., were for affirmance, *Page 351 
upon this ground, as understood by the Reporter: So much of the sentence as fixed the day of execution was absolutely void. The day so fixed being more than a year subsequent to the sentence, the Governor, but for the stay of proceedings upon the entire judgment, might have directed the execution to take place on any day after the expiration of a year. The convict having procured the stay of proceedings until the day of execution had passed, the error had, by his own act, become wholly immaterial, and he could not require the Supreme Court to reverse a judgment otherwise unobjectionable, on account of a separable addition thereto, void in itself, and which the lapse of time had rendered wholly nugatory. No error being found in that part of the judgment which remained, capable of any operation, the Supreme Court were right in affirming it. WRIGHT, EMOTT and BALCOM, Js., were for reversal.
Judgment affirmed.